Citation Nr: 0602993	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).

The matter of entitlement to service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
based on a de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1. A rating decision in January 2000, from which the veteran 
initiated, but did not perfect an appeal, denied service 
connection for peripheral neuropathy as secondary to Agent 
Orange exposure, based essentially on findings that the 
disability was not one that could be presumptively service 
connected based on herbicide exposure, and was not shown to 
be related to service.  

2. Evidence received since the January 2000 rating decision 
includes evidence not of record at the time of that decision 
that tends to relate the veteran's peripheral neuropathy to 
herbicide exposure in service, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange exposure may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159 (c)(4)(iii).  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

B.	Factual Background

A January 2000 rating decision denied service connection for 
peripheral neuropathy, finding essentially that such 
disability was not manifested in service, was not manifested 
in the first postservice year (so as to fall within the 
regulatory provisions defining and affording presumptive 
service connection for acute or subacute peripheral 
neuropathy), and was not shown to be related to service.  The 
veteran filed a notice of disagreement (NOD) with that 
decision, but did not perfect that appeal by timely filing a 
substantive appeal after a statement of the case (SOC) was 
issued  in June 2001.  Accordingly, the January 2000 rating 
decision became final.

The evidence of record in January 2000 included service 
personnel records which showed that from January to March 
1969 the veteran served in Vietnam, and that at discharge he 
was placed on a Temporary Disability Retired List for 
unrelated disability, asthma.  Also of record were service 
medical records that contained no mention of diagnosis, 
complaints, clinical findings, or treatment related to or 
associated with peripheral neuropathy.
Postservice medical evidence included an October 1998 private 
medical record from Dr. G. noting that the veteran's symptoms 
of peripheral neuropathy, with sensory loss were "becoming a 
little bit more flagrant" and that he believed they were 
"dealing with peripheral neuropathy".  A December 1998 
letter from Dr. G. noted that the veteran had mild cervical 
stenosis and that he thought some of the symptoms in the 
veteran's lower limbs were "probably related to his cervical 
cord".  A June 1999 VA Agent Orange examination noted the 
veteran's complaints of paresthesias and found decreased 
sensation in his toes.  Nerve conduction studies later that 
month were interpreted as showing "mild axonal neuropathy".  
A July 1999 record from Dr. G. notes that nerve conduction 
studies showed some form of neuropathy, and comments that the 
neuropathy "may well be related to his agent orange, 
although he has been out of Vietnam for a good number of 
years, and the symptoms of paresthesias in his lower limbs 
have only been present for the last few years."  

Evidence received since January 2000 includes an August 2000 
statement from Dr. G.:  "[The veteran's neuropathy] may have 
some cause in the Agent Orange that he is professing.  I have 
no other answer other than the Agent Orange."  It was noted 
that nerve conduction studies showed mile peripheral 
neuropathy.  

On VA neurological evaluation in July 2002, the assessment 
was peripheral neuropathy, questioned type.  The examiner did 
not comment regarding the etiology of the peripheral 
neuropathy.

C.	Legal Criteria

The veteran was properly notified of the January 2000 rating 
decision and of his appellate rights.  A SOC was issued after 
he filed a NOD with that decision, and he was notified that 
he had to timely file a substantive appeal to perfect the 
appeal.  He did not do so, and the January 2000 rating 
decision became final.  38 U.S.C.A. § 7105.  Generally, when 
a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.
38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in September 2002), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease manifested to a 
degree of 10 percent or more (within a year of the last 
exposure to an herbicide agent during service for acute and 
subacute peripheral neuropathy), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include 
acute and subacute peripheral neuropathy.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  
Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. 
§ 3.307.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

D. Analysis

The RO denied service connection for peripheral neuropathy as 
secondary to Agent Orange exposure based on findings that it 
was not manifested within the one year presumptive period 
(for acute or subacute peripheral neuropathy), and was not 
shown to be related to the veteran's exposure to Agent Orange 
in service.  For "new" evidence to be material in such 
circumstances, it would have to tend to show that the 
veteran's neuropathy is "acute or subacute peripheral 
neuropathy" that was manifested in the first postservice, or 
that the neuropathy is otherwise related to service.  See 
Combee, supra.

Acute or subacute peripheral neuropathy is defined by 
regulation as:  Transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See Note 2 
following 38 C.F.R. § 3.309(e).  Clearly, no evidence 
received tends to show that the veteran's peripheral 
neuropathy fits this definition (and may be afforded the 
presumptions applicable to the diseases associated with 
herbicide exposure.  

However, the evidence received since January 2000 does 
include a medical opinion from Dr. G. stating that he had 
"no other answer other than the Agent Orange" (i.e., for 
the etiology of the veteran's peripheral neuropathy).  This 
medical opinion is competent evidence of a nexus between the 
veteran's peripheral neuropathy and his Agent Orange exposure 
during service.  And as it constitutes the only competent 
evidence (while the veteran was examined by VA, the examiner 
who found peripheral neuropathy did not comment regarding the 
etiology such disability) regarding a nexus between the 
disability at issue and the veteran's service, it raises a 
reasonable possibility of substantiating the veteran's claim.  
See Combee, supra. Accordingly, it is new and material 
evidence, and the claim seeking service connection for 
peripheral neuropathy may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
is granted.


REMAND

While the opinion by Dr. G. relates the veteran's peripheral 
neuropathy to Agent Orange exposure, indicating that other 
possible factors have been excluded (and there is no 
competent evidence to the contrary), it does not explain why 
Agent Orange is considered a possible cause for the 
peripheral neuropathy, and is not stated in terms of 
sufficient probability (i.e., at least as likely as not) to 
substantiate the veteran's claim of itself.  And while the 
veteran has been examined by VA to assess his peripheral 
neuropathy, no VA examiner has opined regarding the etiology 
of the peripheral neuropathy (or excluded herbicide (Agent 
Orange) exposure as a possible cause).  

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is a medical diagnosis 
of peripheral neuropathy; evidence that the veteran was 
exposed to Agent Orange in service; and a physician has 
provided a medical opinion relating the veteran's peripheral 
neuropathy to his herbicide exposure in service.  
Consequently, a VA examination to obtain a medical opinion 
regarding the etiology of the veteran's peripheral neuropathy 
is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by a neurologist to 
determine the etiology of his peripheral 
neuropathy.  The examiner must review the 
veteran's claims file in conjunction with 
the examination, specifically noting Dr. 
G.'s opinion relating the veteran's 
neuropathy to Agent Orange exposure by 
exclusion of any other causes.  The 
examiner should express an opinion 
regarding the likely etiology of the 
veteran's peripheral neuropathy, and 
specifically whether the peripheral 
neuropathy is at least as likely as not 
related to Agent Orange exposure in 
service or is otherwise related to 
service.  The examiner should 
specifically comment on Dr. G's opinion, 
and must explain the rationale for all 
opinions given.
2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


